Exhibit 13 Selected Financial and Other Data (dollars in thousands, except where per share data) Balance Sheet Data: At 12/31/13 At 12/31/12 At 12/31/11 Total Assets $ $ $ Loans, net Investment securities Federal fund sold, money market mutual funds and other interest-bearing deposits Deposits Stockholders' equity For the Year For the Year For the Year Ended 12/31/13 Ended 12/31/12 Ended 12/31/11 Statement of Income Data: Total interest and dividend income Total interest expense Net interest and dividend income Provision for loan losses Net interest and dividend income after provision for loan losses Mortgage banking activities Noninterest income Noninterest expense Income tax expense Net income $ $ $ Earnings per common share $ $ $ Earnings per common share, assuming dilution $ $ $ Other Data: Net interest spread % % % Net interest margin % % % Return on average assets % % % Return on average stockholders' equity % % % Dividend payout ratio % % % Average stockholders' equity to average assets % % % - 1 - Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements Certain statements contained in this Annual Report that are not historical facts may constitute “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These statements, which are based on certain assumptions and describe the Company’s future plans, strategies and expectations, can generally be identified by the use of words such as “may,” “will,” “should,” “could,” “would,” “plan,” “believe,” “expect,” “anticipate,” “intend,” “estimate” or words of similar meaning.These forward-looking statements include statements relating to the Company’s anticipated future financial performance, projected growth, and management’s long-term performance goals, as well as statements relating to the anticipated effects on results of operations and financial condition from developments or events, the Company’s business and growth strategies. These forward-looking statements are subject to significant risks, assumptions and uncertainties, and could be affected by many factors.The following list, which is not intended to be an all-encompassing list of risks and uncertainties affecting the Company, summarizes several factors that could cause the Company’s actual results to differ materially from those anticipated or expected in these forward-looking statements: ● economic conditions (both generally and in the Company’s markets) may be less favorable than expected, resulting in, among other things, a continued deterioration in credit quality, a further reduction in demand for credit and/or a further decline in real estate values; ● ageneral decline in the real estate and lending markets may negatively affect the Company’s financial results; ● inaccuracies in management’s assumptions used in calculating the appropriate amount to be placed into the Company’s allowance for loan and lease losses; ● restrictions or conditions imposed by regulators on the Company’s operations may make it more difficult for the Company to achieve its goals; ● legislative and regulatory changes (including the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and related regulations) subject the Company to additional regulatory oversight which may result in increased compliance costs and/or require the Company to change its business model; ● changes in accounting standards and compliance requirements may adversely affect the businesses in which the Company is engaged; ● competitive pressures among depository and other financial institutions may increase significantly; ● changes in the interest rate environment may reduce margins or the volumes or values of the loans the Company makes; ● competitors may have greater financial resources and develop products that enable those competitors to compete more successfully than the Company can; ● the Company’s ability to attract and retain key personnel can be affected by the increased competition for experienced employees in the banking industry; ● adverse changes may occur in the equity markets; ● war or terrorist activities may cause deterioration in the economy or cause instability in credit markets; and economic, governmental or other factors may prevent the projected population and residential and commercial growth in the markets in which the Company operates. - 2 - Forward-looking statements speak only as of the date on which they are made.The Company does not undertake any obligation to update any forward-looking statement to reflect circumstances or events that occur after the date the forward-looking statements are made. General This discussion is designed to assist you in better understanding the Company’s financial condition, results of operations, liquidity and capital resources, and any significant changes and trends related thereto.This discussion should be read in conjunction with our financial statements. SBT Bancorp, Inc. (the “Company,” “we,” “our,” or “us”) is the holding company for The Simsbury Bank & Trust Company, Inc. (the “Bank”).The Company was incorporated in the State of Connecticut on February 17, 2006.The Company became the Bank’s sole shareholder pursuant to a reorganization that occurred on March 2, 2006.The Company’s only business is its investment in the Bank, which is a community-oriented financial institution providing a variety of banking and investment services. The Bank was incorporated on April 28, 1992 and commenced operations as a Connecticut-chartered bank on March 31, 1995.The Bank's deposit accounts are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits thereof.The Bank is not a member of the Federal Reserve System.The Bank's main office and its corporate offices are located in the town of Simsbury, Connecticut.The Bank has branch offices in the towns of Granby, Avon, and Bloomfield, Connecticut. The Bank also maintains a business office in Canton, Connecticut.The Bank's customer base consists primarily of individual consumers and small businesses in north central Connecticut.The Bank has in excess of 21,000 deposit accounts. The Bank offers a full range of commercial banking services to residents and businesses in its primary and secondary markets through a wide variety of mortgage programs, home equity lines and loans, FDIC-insured checking and savings accounts, and IRA and 401(k) rollovers, as well as safe deposit and other customary non-deposit banking services.As of December 31, 2013, approximately 74% of the Bank's loans are secured by residential property located in Connecticut. The Bank has two ATMs at its main office and one ATM at each of its other branch/business office locations.The ATMs generate activity fees based upon utilization by other banks' customers.The Bank offers investment products to customers through SBT Investment Services, Inc., a wholly-owned subsidiary of the Bank, and through its affiliation with the securities broker/dealer, LPL Financial Services Corporation. In May of 2010, the Bank formed NERE Holdings, Inc., a subsidiary to hold real estate primarily acquired through foreclosures. In January of 2011, the Bank formed Simsbury Bank Passive Investment Company, a subsidiary Passive Investment Company (PIC).Under current State of Connecticut statutes, Simsbury Bank Passive Investment Company is not subject to Connecticut corporation business taxes. During the third quarter of 2011, the Company received $9 million in capital through the Small Business Lending Fund (the “SBLF”) administered by the United States Department of the Treasury (the “Treasury”).The SBLF was created by the Treasury to encourage banks to increase lending to small business by providing capital to eligible banks at an adjustable dividend rate based on the volume of qualified lending.The Company’s initial weighted average dividend rate was 3%.However, as a result of its increased lending, the Company’s current weighted average dividend rate has been reduced to 1%.The Company used approximately $4.3 million of the proceeds to redeem all of the outstanding shares of preferred stock issued to the Treasury under the Treasury’s Troubled Asset Relief Program (“TARP”) Capital Purchase Program (“CPP”). For the year ended December 31, 2013, the Company’s net income totaled $1,135,000 compared to $2,044,000 for the year ended December 31, 2012, a decrease of $ 909,000 or 44%.Net income available to common stockholders after preferred stock dividends and amortization was $ 1,029,000 or $1.17 per diluted share for the year ended December 31, 2013, compared to $1,898,000 or $2.18 per diluted share for the year ended December 31, 2012, a 46% decrease in diluted earnings per share. The decrease in net earnings was primarily due to the reduction in mortgage banking activities as the increase in longer-term interest rates negatively impacted residential mortgage refinancing activity. Total assets as of December 31, 2013 were $422 million, compared to $375 million as of December 31, 2012. - 3 - Total revenues, consisting of net interest and dividend income plus noninterest income, were $14.2 million for 2013 compared to $14.6 million for 2012, a decrease of $0.4 million or 3%.Net interest and dividend income increased in 2013 by $561 thousand or 5% while noninterest income decreased by $0.9 million or 23% primarily due to a decrease in gain on loans sold. The net interest margin decreased 5 basis points to 3.13% in 2013 from 3.18% in 2012. The yield on interest earning assets decreased 9 basis points to 3.39% while cost of funds decreased 6 basis points to 0.34% in 2013. The Bank experienced a greater decline in yield on assets as compared to the decline in cost of funds. Total non-interest expenses for 2013 were $12.6 million, an increase of $1.1 million or 9.5% over 2012.The increase in expenses was primarily attributable to expenses associated with growing the Bank’s revenues.Salaries and employee benefit expenses and advertising and promotions fees increased by a total of $710 thousand during 2013 compared to 2012. Occupancy expense increased by $126 thousand in 2013 or 12% compared to 2012 due to the re-location of the Bank’s administrative offices to a larger building. Professional fees and FDIC insurance assessment decreased by a total of $22 thousand in 2013 compared to 2012.All other operating expenses were up by $277 thousand in 2013 compared to 2012. The provision for loan losses was $345 thousand in 2013 compared to $320 thousand in 2012, an increase of $25 thousand or 8%. On December 31, 2013, outstanding loans were $280 million, an increase of $43.8 million or 19% over a year ago.The allowance for loan losses was $2.8 million or 1.0% of total loans at December 31, 2013 compared to $2.6 million or 1.0% of total loans at December 31, 2012.The profile of the Company’s loan portfolio remained relatively low-risk throughout 2013.At December 31, 2013, 66% of total loans were conventionally underwritten residential mortgages and consumer home equity lines and loans.Commercial loans represent 27% of the Company’s total loans.Other consumer loans comprise 3.8% of total loans.The Company’s exposure to commercial real estate concentrations is relatively low.Total exposure to builder and land development loans and non-owner occupied commercial real estate was $20.6 million at December 31, 2013, which represented 7% of total loans and 75% of total stockholders’ equity.The Company had non-accrual loans totaling $2.8 million equal to 1.01% of total loans at December 31, 2013 compared to non-accrual loans of $1.2 million or 0.53% of total loans at December 31, 2012.Total non-accrual loans and loans 30 or more days past due and still accruing increased to 1.36% of outstanding loans at December 31, 2013 from 0.76% of outstanding loans at December 31, 2012. Total deposits at December 31, 2013 were $359 million, compared to $340 million at December 31, 2012. From December 31, 2012 to December 31, 2013,demand deposits increased $23.3 million or 25.2%, savings and NOW deposits decreased $1.8 million or 1%and time deposits decreased $3.5 million or 4.8%.At December 31, 2013, 32% of total deposits were in non-interest bearing demand accounts, 48% were in low-cost savings and NOW accounts and 20% were in time deposits. Capital levels for the Simsbury Bank & Trust Company on December 31, 2013 were above those required to meet the regulatory “well-capitalized” designation. Results of Operations for the Years Ended December 31, 2013, 2012 and 2011 Net Interest Income and Net Interest Margin The Bank’s earnings depend largely upon the difference between the income received from its loan portfolio and investment securities and the interest paid on its liabilities, mainly interest paid on deposits.This difference is “net interest income.”The net interest income, when expressed as a percentage of average total interest-earning assets, is referred to as the net interest margin.The Bank’s net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes.The Bank’s net interest margin is also affected by changes in yields earned on assets and rates paid on liabilities, referred to as rate changes.Interest rates charged on the Bank’s loans are affected principally by the demand for such loans, the supply of money available for lending purposes, and competitive factors.These factors are in turn affected by general economic conditions and other factors beyond the Bank’s control, such as federal economic policies, the general supply of money in the economy, legislative tax policies, governmental budgetary matters, and the actions of the Federal Reserve. Net interest and dividend income, before provision for loan losses, totaled $11,087,000 in 2013, which was an increase of $561,000, or 5.3%, from 2012.Average earning assets grew to $361 million at December 31, 2013 from $337 million at December 31, 2012 primarily due to an increase in mortgage-backed securities and an increase in total loans.The Bank’s net interest spread and net interest margin decreased to 2.93% and 3.03%, respectively, during 2013 as compared to 3.11% and 3.20%, respectively, during 2012. - 4 - The following tables present the average amounts outstanding for the major categories of the Bank’s interest-earning assets and interest-bearing liabilities and the average interest rates earned or paid thereon for the years ended December 31, 2013, 2012 and 2011. NET INTEREST INCOME (Dollars in thousands) For the Year Ended 12/31/13 Average Balance Interest Yield Federal funds sold & overnight deposits $ $
